       Case
       Case
         Case
            1:20-md-02974-LMM
            1:21-cv-00876-LMM
               MDL No. 2974 Document
                               Document
                               Document
                                     16016
                                        48Filed
                                             Filed
                                             Filed
                                                 03/01/21
                                                   03/01/21
                                                   03/01/21Page
                                                             Page
                                                             Page
                                                                1 of
                                                                  11 of
                                                                     2of 22




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2974



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −9)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 65 additional action(s) have
been transferred to the Northern District of Georgia. With the consent of that court, all such actions
have been assigned to the Honorable Leigh Martin May.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Georgia and assigned to
Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
consent of that court, assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
                        Mar 01, 2021



                                                       John W. Nichols
                                                       Clerk of the Panel
                    ATTEST: A TRUE COPY
                    CERTIFIED THIS
                            3/1/2021
                    Date: __________________________

                    JAMES N. HATTEN, Clerk

                         s/ T. Frazier
                    By: ____________________________
                             Deputy Clerk
    Case
    Case
      Case
         1:20-md-02974-LMM
         1:21-cv-00876-LMM
            MDL No. 2974 Document
                            Document
                            Document
                                  16016
                                     48Filed
                                          Filed
                                          Filed
                                              03/01/21
                                                03/01/21
                                                03/01/21Page
                                                          Page
                                                          Page
                                                             2 of
                                                               22 of
                                                                  2of 22




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                  MDL No. 2974



                  SCHEDULE CTO−9 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.        CASE CAPTION


CALIFORNIA CENTRAL

  CAC        2       21−01313       Sandra Favela v. Teva Pharmaceuticals, USA, Inc. et al

CALIFORNIA NORTHERN

  CAN        3       21−01103       Padilla v. Teva Women's Health, LLC et al

NEW JERSEY

                                    BURNHAM v. TEVA PHARMACEUTICALS, USA,
  NJ         2       21−00741       INC. et al

NEW YORK EASTERN

  NYE        1       20−05816       Rojas v. Teva Pharmaceuticals USA, Inc. et al

PENNSYLVANIA EASTERN

                                    CROWDER v. TEVA PHARMACEUTICALS (USA)
  PAE        2       21−00422       INC. et al
                                    Howe v. TEVA PHARMACEUTCIALS USA, INC. et
  PAE        2       21−00689       al
  PAE        2       21−00717       Stills v. TEVA PHARMACEUTCIALS USA, INC. et al
